            Case 4:20-cv-00335-SHR Document 5-1 Filed 08/06/20 Page 1 of 4


 1
     Brent P. Ray (pro hac vice forthcoming)
 2
     Andrew J. Chinsky (pro hac vice forthcoming)
     KING & SPALDING LLP
     353 N. Clark Street, 12th Floor
 3   Chicago, Illinois 60654
     T: +1 312 995 6333
 4   F: +1 312 995 6330
     Email: bray@kslaw.com
 5          achinsky@kslaw.com
 6 Daniel C. Barr (Bar No. 010149)
     Janet M. Howe (Bar No. 034615)
 7 PERKINS COIE LLP
     2901 N. Central Avenue, Suite 2000
 8 Phoenix, AZ 85012-2788
     T: +1 602 351 8085
 9 F: +1 602 648 7085
   Email: dbarr@perkinscoie.com
10        jhowe@perkinscoie.com

11
     Counsel for Plaintiffs and the Class
12

13                               UNITED STATES DISTRICT COURT
                                         DISTRICT OF ARIZONA
14
      D.H., by and through his mother, Janice   )
15    Hennessy-Waller; and John Doe, by his     )
      guardian and next friend, Susan Doe, on   )   No.
16    behalf of themselves and all others       )
      similarly situated,                       )   DECLARATION OF JANICE
17                                              )   HENNESSY-WALLER IN
                           Plaintiffs,          )
18                                              )   SUPPORT OF PLAINTIFFS’
             vs.                                )   MOTION FOR PRELIMINARY
19                                              )   INJUNCTION
      Jami Snyder, Director of the Arizona      )
20    Health Care Cost Containment System,      )
      in her official capacity,                 )
21                                              )
                           Defendant.           )
22                                              )

23

24

25

26

27

28
            Case 4:20-cv-00335-SHR Document 5-1 Filed 08/06/20 Page 2 of 4




 1
            I, Janice Hennessy-Waller, hereby declare as follows:
 2
            1.     I am the mother of plaintiff D.H.
 3
            2.     I am an Arizona resident. I live in Pima County.
 4
            3.     I am enrolled in Arizona’s Medicaid program.
 5
            4.     My son was diagnosed with gender dysphoria. He was identified as female at birth
 6
     but is male and lives as male in every aspect his life.
 7
            5.     As a child, D.H. was often frustrated and angry and I had no idea why. I tried
 8
     everything I could to figure out what was causing him so much distress and never suspected it
 9
     was because he is transgender. I continued to treat him like the girl I thought he was.
10
     Unfortunately, that did not help his distress and D.H. developed significant psychological distress
11
     at an early age, including severe anxiety and suicidal ideation. Over the years, I had to hospitalize
12
     D.H., including in intensive psychiatric care, four times due to these issues, beginning at age
13
     eleven in 2014.
14
            6.     When D.H. was eleven, I suggested that he get involved in dance; it was an activity
15
     he liked as a little kid and I hoped it would help him cope with his anxiety and distress. He took
16
     to dance immediately. It seemed to be working; he was making friends and exercising—both of
17
     which helped him feel good about himself—and he finally appeared to have a handle on his
18
     mental health. Once he started puberty, however, dance became another source of distress
19
     because of the physical changes his body was undergoing, especially his breast development.
20
            7.     Soon thereafter, I noticed that D.H. started wanting to appear more masculine, such
21
     as wearing boys’ clothing and hairstyle. Within six months, around September 2016, he told me
22
     that he was transgender. I was definitely surprised when he told me, but I wanted to support him,
23
     especially if it was going improve his mental health and wellbeing.
24
            8.     Seeing that D.H. was still struggling with anxiety, I arranged for him to see a
25
     therapist who recommended that D.H. see Tamar Reed, a mental health provider with experience
26
     working with transgender youth. With the recommendation and support of Ms. Reed, D.H. began
27
     to transition to live in accordance with his gender identity and to treat his gender dysphoria.
28

                   DECLARATION OF JANICE HENNESSY-WALLER IN SUPPORT OF PLAINTIFFS’
                                MOTION FOR PRELIMINARY INJUNCTION
                                                -1-
            Case 4:20-cv-00335-SHR Document 5-1 Filed 08/06/20 Page 3 of 4




 1         9.     Because dance was such an important part of his life, D.H. continued to participate
 2 in dance after starting his transition. But that eventually became too difficult for him. On the ride

 3 home from one of his dance competitions in January 2017—where he did well—D.H.’s mental

 4 health started to deteriorate, which led me to bring him in a second time for in-patient psychiatric

 5 treatment.

 6         10.    After a year of working with his therapist, Ms. Reed and Dr. Chin, D.H.’s then-
 7 treating medical provider for his gender dysphoria, recommended that he start taking

 8 testosterone. This was a very big deal for D.H. He has always been very afraid of needles, but

 9 knowing how important this was for his health, D.H. overcame his fear. D.H. started taking

10 testosterone in November 2017 and has given himself the weekly testosterone shot since then.

11         11.    With each prior stage of his transition, I noticed a significant change in D.H.’s
12 overall wellbeing. Still, I was not prepared for the tremendous benefit that came with him starting

13 testosterone. D.H. became happier, more confident, and calm, which I had never really seen in

14 him before that. It was certainly a welcomed change.

15         12.    Even with ongoing mental health treatment and medications, D.H. still experiences
16 significant distress regarding his body and specifically his chest. In September 2018, I had to

17 hospitalize D.H. again due to chest dysphoria and suicidal ideations. Then, less than a year later

18 in April 2019, he had to enter a 30-day assessment and intervention center due to the same

19 symptoms.

20         13.    As it was clear that hormone treatment was not effective in completely treating
21 D.H.’s dysphoria, his treating physician and therapist recommended that he obtain male chest

22 reconstruction surgery to further align his body with his gender identity and alleviate his gender

23 dysphoria to an extent that his current treatments cannot achieve. D.H. was over the moon when

24 he received this recommendation.

25         14.    In May 2019, after completing his 30-day treatment program, D.H. consulted with
26 Dr. Ethan Larson, a surgeon who regularly performs male chest reconstruction surgery. The

27 surgeon evaluated him and determined that he was a good candidate for the surgery.

28
                  DECLARATION OF JANICE HENNESSY-WALLER IN SUPPORT OF PLAINTIFFS’
                               MOTION FOR PRELIMINARY INJUNCTION
                                               -2-
Case 4:20-cv-00335-SHR Document 5-1 Filed 08/06/20 Page 4 of 4
